       Case 4:20-cv-00366-SMR-HCA Document 21 Filed 03/01/21 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF IOWA
                                    CENTRAL DIVISION


 AKRUM WADLEY; JONATHAN                                        Case No. 4:20-cv-366
 PARKER; MARCEL JOLY; AARON
 MENDS; MAURICE FLEMING; REGGIE
 SPEARMAN; KEVONTE MARTIN-
 MANLEY; DARIAN COOPER; LARON
 TAYLOR; BRANDON SIMON; JAVON
 FOY; ANDRE HARRIS and TERRENCE
 HARRIS,
                                                            JOINT MOTION FOR
           Plaintiffs,                                   SCHEDULING CONFERENCE

 vs.

 UNIVERSITY OF IOWA, BOARD OF
 REGENTS FOR THE STATE OF IOWA;
 GARY BARTA; KIRK FERENTZ; BRIAN
 FERENTZ; CHRISTOPHER DOYLE and
 RAIMOND BRAITHWAITE,

           Defendants.


       COME NOW the parties pursuant to Federal Rule of Civil Procedure 16(b)1(B) and Local

Rule 16(e) and in support of their joint request for a scheduling conference state as follows:

       1.         On December 1, 2020 Defendants removed this matter to this Court.

       2.         On December 14, 202 Defendants filed a Motion to Dismiss all claims. (Doc 10).

       3.         On January 11, 2021 Plaintiffs amended their Complaint. (Doc 13-1).

       4.         On January 25, 2021 Defendants filed a Motion to Dismiss Plaintiffs’ Amended

Complaint. (Doc 16).

       5.         Plaintiffs, with the acquiescence of Defendants, have requested and received

additional time to respond to the Motion to Dismiss with their resistance currently due on March

1, 2021.
      Case 4:20-cv-00366-SMR-HCA Document 21 Filed 03/01/21 Page 2 of 3




       6.      In accordance with Local Rule 16 the parties’ proposed Scheduling Order and

Discovery Plan should be submitted by March 1, 2021.

       7.      Considering the multiple Plaintiffs, multiple asserted causes of action and the

pending Motion to Dismiss the parties believe it appropriate to discuss with the Court a workable

process for setting deadlines in this matter.

       WHEREFORE it is respectfully requested that the court set a time for the parties to

participate in a scheduling conference.



                                                    Respectfully submitted,

 /s/ Alfredo G. Parrish                             THOMAS J. MILLER
 /s/ Brandon Brown                                  Attorney General of Iowa
 PARRISH KRUIDENIER DUNN
 GENTRY BROWN BERGMANN &                            /s/ Jeffrey S. Thompson       ______
 MESSAMER, L.L.P.                                   JEFFREY S. THOMPSON
 2910 Grand Avenue                                  Solicitor General
 Telephone: (515) 284-5737
 Facsimile: (515) 284-1704                          /s/ Jeffrey C. Peterzalek
 aparrish@parrishlaw.com                            JEFFREY C. PETERZALEK
 bbrown@parrishlaw.com                              /s/ Christopher J. Deist___________
                                                    CHRISTOPHER J. DEIST
 /s/ Damario Solomon-Simmons                        /s/ Samuel P. Langholz___________
 SolomonSimmonsLaw                                  SAMUEL P. LANGHOLZ
 601 S. Boulder, Ste. 600                           /s/ William A. Hill
 Tulsa, OK. 74119                                   WILLIAM A. HILL
 Ph. (918) 551-8999                                 Assistant Attorneys General
 Fax (918) 582-6106                                 Department of Justice-Special Litigation
 dss@solomonsimmons.com                             Hoover State Office Building
                                                    Des Moines, Iowa 50319
 /s/ M. Kevin McIlwain                              (515) 281-4419/4213
 Smiling, Smiling & Burgess                         jeffrey.thompson@ag.iowa.gov
 9175 South Yale Avenue, Suite 300                  jeffrey.peterzalek@ag.iowa.gov
 Tulsa, OK 74137                                    christopher.deist@ag.iowa.gov
 Phone: (918) 477-4500                              sam.langholz@ag.iowa.gov
 Fax: (918) 477-7510                                william.hill@ag.iowa.gov
 Kmcilwain@smilinglaw.com                           ATTORNEYS FOR DEFENDANTS

 ATTORNEYS FOR PLAINTIFFS

                                                2
Case 4:20-cv-00366-SMR-HCA Document 21 Filed 03/01/21 Page 3 of 3




                                                        PROOF OF SERVICE
                                  The undersigned certifies that the foregoing instrument was served
                                upon each of the persons identified as receiving a copy by delivery in the
                                following manner on March 1, 2021:

                                         U.S. Mail                         FAX
                                         Hand Delivery                     Overnight Courier
                                         Federal Express                   Other
                                         CM/ECF

                                Signature: /s/ Audra Drish




                                3
